DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 5/17/2018 in relation to application 15/982,659.
The instant application claims no benefit to any provisional application.
The Pre-Grant publication # 20190354936  published on 11/21/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,4,5, 8, 9, 11,12, 15,16,18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20130288788 A1 to Lim et al. (Lim) in view of Patent Application Publication Number  US 20120214598 A1  to Newman et al.(Newman) and further in view of Patent Application Publication Number  US 20180025656 A1  to Cronin et al.(Cronin).

Claim 1. Lim teaches a system, comprising: a processor (Para 0029 processor) and 
a computer readable storage medium having program instructions (Para 0031 l8 and memory storage)  embodied therewith, the program instructions executable by the processor to cause the processor to: 
receive a request for a new challenge for a user from a client computing device of the user (Para 0044 challenge request notification on a web interface presented on a desktop computer from a user device), the sending of the request by the client computing device being automatically triggered by the user having not joined a challenge for a preset time limit (Para 0054,0080 time-based request restrictions and waiting for triggering challenges); 
in response to receiving the request, create the new challenge with a set of challenge characteristics, the set of challenge characteristics determined based on user data for the user (Para 0080 user can select a new challenge based on user data); 
determine a list of potential participants using participant characteristics for each potential participant on the list of potential participants (Para 0081 select challenges or participants from a predetermined list as in Fig.7E ) ; 

send an invitation to a client computing device of each participant in the set of participants to join the new challenge ( Para 0041, 0098 invite other users to participate in gaming challenges that involve the playing of a gaming application ); and 
track activities of the user and each participant in the set of participants who accepts the invitation to join the new challenge (Para 0046, 0114 keeps track of leaderboards for various games that can be played at the computing devices and passes notifications such as challenge issue notifications, challenge rank change notifications and challenge end notifications ).
Lim does not mine a social media platform for social media data of the user, the social media data comprising an image of an object posted by the user, comprising characteristics associated with the identified object in the image. Newman, in analogous art of game challenging social network, teaches mining of a social media platform comprising of an image of an object posted by the user (Fig.1B element 116 object image posted by user),comprising characteristics associated with the identified object in the image (¶0041-0042, 0046  image module as referred in claim 17  identify objects such as electronic photo, avatar or any other visual image with characteristic such as associated user comments, names and points collected determined via recognition links etc). 
 a social media platform for social media data comprising an image of an object posted by the user comprising characteristics associated with the identified object in the image, as taught by Newman, into the system of Lim, in order to provide a reasonably pertinent to the problem of image recognition of avatar challenge levels.
Lim in combination with Newman does not appear to process the image by an image recognition system to identify the object in the image. Cronin challenging a social network features (Para 0038), teaches processing of an image by an image recognition system to identify the object in the image (Para 0033) comprising characteristics associated with the identified object in the image (¶0036  image processing to identify certain specific objects with characteristic from video records,clips etc.) , . 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a social media platform for social media data comprising an image processing to identify the object in the image, comprising characteristics associated with the identified object in the image, as taught by Cronin, into the system of Lim as modified by Newman, in order to provide a reasonably pertinent to the problem of image recognition of avatar challenge levels.






Claim 4. Lim teaches the system of claim 1, wherein the participant characteristics of a given potential participant on the list of potential participants are selected from a group consisting of: a participant profile; a skill level of the given potential participant; the given potential participant's cohort; a cognitive state of the given potential participant; a mood of the given potential participant; a prior result of the given potential participant; a historical skill level of the given potential participant based on the set of challenge characteristics; and an availability of the given potential participant for a particular time interval (Para 0075 challengee or  participants characteristics are selected for example from potential notification information that may contain participant’s cohort).

Claim 5. Lim teaches the system of claim 1, wherein the correlation between the participant characteristics for each potential participant on the list of potential participants and the challenge characteristics identifies the set of participants predicted to have challenge results similar to the user to perform during the new challenge (Para 

Claim 8. Lim teaches a computer program product for automatic challenge formation (Para 0044 challenge request notification on a web user interface presented on a desktop computer), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the processor to cause the processor to: 
receive a request for a new challenge for a user from a client computing device of the user (Para 0044 challenge request notification on a web interface presented on a desktop computer from a user device), the sending of the request by the client computing device being automatically triggered by the user having not joined a challenge for a preset time limit; in response to receiving the request, create the new challenge with a set of challenge characteristics, the set of challenge characteristics determined based on user data for the user (Para 0080 user can select a new challenge based on user data); 
determine a list of potential participants using participant characteristics for each potential participant on the list of potential participants Para 0081 select challengees or participants from a predetermined list as in Fig.7E); 
select a set of participants from the list of potential participants based on a correlation between participant characteristics for each potential participant on the list of 
send an invitation to a client computing device of each participant in the set of participants to join the new challenge (Para 0041, 0098 invite other users to participate in gaming challenges that involve the playing of a gaming application); and 
track activities of the user and each participant in the set of participants who accepts the invitation to join the new challenge (Para 0046, 0114 keeps track of leaderboards for various games that can be played at the computing devices and passes notifications such as challenge issue notifications, challenge rank change notifications and challenge end notifications) .
Lim does not   mine a social media platform for social media data of the user, the social media data comprising an image of an object posted by the user,  comprising characteristics associated with the identified object in the image. Newman, in analogous art of game challenging social network, teaches mining of a social media platform comprising of an image of an object posted by the user (Fig.1B element 116 object image posted by user), comprising characteristics associated with the identified object in the image (¶0041-0042, 0046  image recognition module as referred in claim 17  identify objects such as electronic photo, avatar or any other visual image with characteristic such as associated user comments, names and points collected determined via recognition links etc) , . 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a social media platform for social media data comprising an image of an object posted by the user comprising characteristics associated with the identified object in the image, as taught by Newman, into the system of Lim, in order to provide a reasonably pertinent to the problem of image recognition of avatar challenge levels.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a social media platform for social media data comprising an image of an object posted by the user or process the image by an image recognition system to identify the object in the image, comprising characteristics associated with the identified object in the image, as taught by Newman, into the system of Lim, in order to provide a reasonably pertinent to the problem of image recognition of avatar challenge levels.
Lim in combination with Newman does not appear to process the image by an image recognition system to identify the object in the image. Cronin challenging a social network features (Para 0038), teaches processing of an image by an image recognition system to identify the object in the image (Para 0033) comprising characteristics associated with the identified object in the image (¶0036  image processing to identify certain specific objects with characteristic from video records, clips etc.) , . 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a social media platform for social media data comprising an image processing to identify the object in the image, comprising characteristics associated with the identified object in the image, as taught by Cronin, into the system of Lim as modified by Newman, in order to provide a reasonably pertinent to the problem of image recognition of avatar challenge levels.
Claim 9. Lim teaches the computer program  product of claim 8, wherein the set of challenge characteristics are selected from a group consisting of: activities for the new challenge; a goal; a length of time; a maximum number of users to participate in the new challenge; the results to the tracked; demographics of the users to participate in the new challenge; threshold skills of the users to participate in the new challenge; histories of the users to participate in the new challenge ( Para 0099 expiration of a time-based relative challenge, highest leaderboard ranking upon expiration of the challenge, specified goal). Claim 11. Lim teaches the computer program  product of claim 8, wherein the participant characteristics of a given potential participant on the list of potential participants are selected from a group consisting of: a participant profile; a skill level of the given potential participant; the given potential participant's cohort; a cognitive state of the given potential participant; a mood of the given potential participant; a prior result of the given potential participant; a historical skill level of the given participant based on the set of challenge characteristics; and an availability of the given potential participant for a particular time interval (Para 0075 challengee or  participants characteristics are selected for example from potential notification information that may contain participant’s cohort).

Claim 15. Lim teaches a method for automatically challenge formation, comprising: 
receiving a request for a new challenge for a user, by an automatic challenge formation system from a client computing device of the user (Para 0044 challenge request notification on a web interface presented on a desktop computer from a user device), the sending of the request by the client computing device being automatically triggered by the user having not joined a challenge for a preset time limit (Para 0054,0080 time-based request restrictions and waiting for triggering challenges); 
in response to receiving the request, creating, by the automatic challenge formation system, the new challenge with a set of challenge characteristics, the set of challenge characteristics determined based on user data for the user Para 0080 user can select a new challenge based on user data); 
determining, by the automatic challenge formation system, a list of potential participants using participant characteristics for each potential participant on the list of 
selecting, by the automatic challenge formation system, a set of participants from the list of potential participants based on a correlation between participant characteristics for each potential participant on the list of potential participants and the challenge characteristics (Para 0087 relative rankings of potential challenging participants are based on correlating characteristics); 
sending, by the automatic challenge formation system, an invitation to a client computing device of each participant in the set of participants to join the new challenge (Para 0041, 0098 invite other users to participate in gaming challenges that involve the playing of a gaming application); and 
tracking, by the automatic challenge formation system, activities of the user and each participant in the set of participants who accepts the invitation to join the new challenge (Para 0046, 0114 keeps track of leaderboards for various games that can be played at the computing devices and passes notifications such as challenge issue notifications, challenge rank change notifications and challenge end notifications).
Lim does not   mine a social media platform for social media data of the user, the social media data comprising an image of an object posted by the user,  comprising characteristics associated with the identified object in the image. Newman, in analogous art of game challenging social network, teaches mining of a social media platform comprising of an image of an object posted by the user (Fig.1B element 116 object image posted by user),comprising characteristics associated with the identified object in the image (¶0041-0042, 0046  image recognition module as referred in claim 17  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a social media platform for social media data comprising an image of an object posted by the user comprising characteristics associated with the identified object in the image, as taught by Newman, into the system of Lim, in order to provide a reasonably pertinent to the problem of image recognition of avatar challenge levels.
Lim in combination with Newman does not appear to process the image by an image recognition system to identify the object in the image. Cronin challenging a social network features (Para 0038), teaches processing of an image by an image recognition system to identify the object in the image (Para 0033) comprising characteristics associated with the identified object in the image (¶0036  image processing to identify certain specific objects with characteristic from video records,clips etc.) , . 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a social media platform for social media data comprising an image processing to identify the object in the image, comprising characteristics associated with the identified object in the image, as taught by Cronin, into the system of Lim as modified by Newman, in order to provide a reasonably pertinent to the problem of image recognition of avatar challenge levels.




Claim 18. Lim teaches the method   of claim 15, wherein the participant characteristics of a given potential participant on the list of potential participants are selected from a group consisting of: a participant profile; a skill level of the given potential participant; the given potential participant's cohort; a cognitive state of the given potential participant; a mood of the given potential participant; a prior result of the given potential participant; a historical skill level of the given potential participant based on the set of challenge characteristics; and an availability of the given potential participant for a particular time interval (Para 0075 challengee or  participants characteristics are selected for example from potential notification information that may contain participant’s cohort).

Claim 19. Lim teaches the method of claim 15, wherein the correlation between the participant characteristics for each potential participant on the list of potential participants and the challenge characteristics identifies the set of participants predicted ..
Claims 6,7, 13,14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20130288788 A1 to Lim et al. (Lim) in view of US Patent Application Publication Number  US 20170291068 A1  Curley et al (Curley).

Claim 6. Lim teaches Lim teaches the system of claim 1, wherein the processor after a completion of the new challenge, not automatically triggering a creation of a subsequent challenge based on results from the new challenge. Curley, in analogous art of team management for challenged drill sessions, teaches an automatically triggering a creation of a subsequent challenge based on results from the new challenge (¶0056  During the live event, instances of the triggering events are detected, at which time the associated layout rotation to a new challenge is automatically initiated and the participant will automatically be placed at a predetermined level for those drills). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate an automatically triggering a creation of a subsequent challenge based on results from the new challenge, as taught by Curley, into the system 

Claim 7. Lim teaches the system of claim 6, wherein a subsequent challenge is not found to comprise of determining
 Curley, in analogous art of team management for challenged drill sessions, when finds a difference between results of a given participant in the set of participants and results of the user and the difference is beyond a configured threshold, it does not send, to a client computing device of the given participant, an invitation to join the subsequent challenge (Para 0091 Pariticipant with high proficiency beyond a configured threshold at a Level 0 automatically is advances to Level 1 by sending some to level1 but some others not been sending to advanced level if baseline assessed threshold is not achieved).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate an automatically triggering a subsequent challenge based on results from the new challenge, as taught by Curley into the system of Lim, in order to provide a reasonably pertinent answer to a problem faced because of challenge level changes by an inventor.
Claim 13. Lim teaches the computer program  product of claim 8, wherein the processor after a completion of the new challenge, not automatically triggering a creation of a subsequent challenge based on results from the new challenge.

Claim 14. Lim teaches the computer program product of claim 13, but not generating a subsequent challenge determined based on a difference between results of a given participant in the set of participants and results of the user; and when the difference is beyond a configured threshold, not sending, to a client computing device of the given participant, an invitation to join the subsequent challenge.
Curley, in analogous art of team management for challenged drill sessions, when finds a difference between results of a given participant in the set of participants and results of the user and the difference is beyond a configured threshold, it does not send, to a client computing device of the given participant, an invitation to join the subsequent challenge (Para 0091, 0095 Pariticipant with high proficiency beyond a configured threshold at a Level 0 automatically is advances to Level 1 by sending some to level1 but some others not been sending to advanced level and be at lower level if baseline 

Claim 20. Lim teaches the method   of claim 15, wherein the processor after a completion of the new challenge, not automatically triggering a creation of a subsequent challenge based on results from the new challenge. Curley, in analogous art of team management for challenged drill sessions, teaches an automatically triggering a creation of a subsequent challenge based on results from the new challenge (¶0056  During the live event, instances of the triggering events are detected, at which time the associated layout rotation to a new challenge is automatically initiated and the participant will automatically be placed at a predetermined level for those drills). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate an automatically triggering a creation of a subsequent challenge based on results from the new challenge, as taught by Curley, into the system of Lim, in order to provide a reasonably pertinent to the problem faced of challenge level changes by an inventor.

Response to Arguments/Remarks
 Applicant's arguments/amendments filed on February 11, 2021 have been considered but found to be persuasive to the overcome the 35USC§102 rejections.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
35USC§101:
Applicant has noted on page 9 that patent eligibility indicated the use of set of challenge characteristics includes the characteristics of the object identified through image processing, is fully integrated in the creation of the new challenge and in the selecting of the set of participants. This image processing to identify the object and to include of the characteristics of the identified object in the set of challenge characteristics are found to be more than  insignificant extra-solution activity. 35USC101 withdrawn
35 U.S.C. § 103
Applicant on page 9 indicated that amended claims to include limitations requiring gaming challenge is generated by a challenger at the challenger computing device. A gaming challenge can be created within the context of a gaming application or outside the content of a gaming application... After a gaming challenge has been created at the challenger computing device challenge information transmitted from the device to the gaming service.
Page 10 prior Lim fails to disclose mining a social media platform for social media data of the user where the social media data comprises an image of an object posted by the user, processing the image by an image recognition system to identify the object in . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in form PTO-892.
US 20140324749 A1  Peters et al.
The disclosure relates generally to an emotional intelligence engine capable of adapting an interactive digital media program to a user's emotional state
US 8953909 B2	Guckenberger   et al.
present invention relate to a method, system, and computer software code for visually superimposing a first image that may be in motion over and/or under a second image that may be in motion.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 1, 2021                                                                                                                                                                                           	
/JERRY-DARYL FLETCHER/           Primary Examiner, Art Unit 3715